DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the then steps for an if/when- then clause. Claim 3 does not present a complete step.
Claim 15 recites the limitation "count of users" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on itself, claims 11-12 depend on each other, and claims 13-15 depend on claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shur (US 6912448, Applicant’s IDS reference).
RE 1, Shur discloses a coin-operated dispensing apparatus (fig 4) comprising: a disk having a recess sized and shaped to retain a coin (17); an axle disposed through and rotatably connected to said disk (19); a handle fixedly connected to a first end of said axle (16); a spur gear disposed at a second end of said axle opposing said first end (14) a dispensing disk intermeshed with said spur gear (11) (col 4 ln 53-col 5 ln 10); and a counting system comprising: a controller (22); a detector (21) operatively coupled to said controller and adapted to detect each use of said coin-operated dispensing apparatus; and a non-transitory computer-readable storage medium operatively coupled to said controller and having stored thereon a count of uses of said coin-operating dispensing apparatus: wherein when a coin is placed in said recess and said handle is rotated, said disk rotates to deposit said coin to travel on coin ramp and trigger said detector, said triggered detector causing said controller to increment said count of uses in said storage medium (col 5 ln 11-19).
RE 2, said counting system further comprises a wireless transceiver (24) operatively coupled to said controller (col 5 ln 29-32).
RE 3, when said triggered detector causes said transceiver to transmit said incremented count of uses (col 5 ln 40-63).
RE 4 when said triggered detector causes said controller to cause said transceiver to transmit said incremented count of uses via a wireless network (col 5 ln 29-32, 54-55).
RE 5, said detector comprises a motion sensor (col 5 ln 11-17).
RE 6, said detector comprises a trigger-operated mechanical counter (col 5 ln 11-17).
RE 7, said controller is operatively coupled to said detector and to said storage medium via a circuit board affixed to a first side (15) of said coin-operated dispensing apparatus (col 5 ln 11-19, col 4 ln 22-31).
RE 8, a bulk vending machine (10) including said coin-operated dispensing apparatus of claim 1 and having a storage container (12) attached to a body thereof, said storage container having an open bottom end disposed at said dispensing disk (col 4 ln 53-65).
RE 9, said coin-operated dispensing apparatus comprises a second side opposing said first side, and said first side (15) is disposed within said body (col 5 ln 11-19, col 4 ln 22-31, 53-65).

RE 10, Shur discloses a method for monitoring a coin-operated device comprising: providing a coin-operated dispensing apparatus (fig 4) comprising: a disk having a recess sized and shaped to retain a coin (17); an axle disposed through and rotatably connected to said disk (19); a handle fixedly connected to a first end of said axle (16); a spur gear disposed at a second end of said axle opposing said first end (14); a dispensing disk intermeshed with said spur gear (11) (col 4 ln 53-col 5 ln 10); and a counting system comprising: a controller (22); a detector operatively coupled to said controller and adapted to detect each use of said coin-operated dispensing apparatus (21); a non-transitory computer-readable storage medium operatively coupled to said controller and having stored thereon a count of uses of said coin-operating dispensing apparatus; and a wireless transceiver operatively coupled to said controller: receiving a coin in said recess; rotating said handle one revolution; said rotating handle causing said disk to rotate and deposit said coin to travel on a coin ramp and trigger said detector: and said triggered detector causing said controller to increment said count of uses in said storage medium and said triggered detector causing said controller to cause said transceiver to transmit said incremented count of uses (col 4 ln 53-col 5 ln 63).
*RE 11, when said transmitted incremented count of uses is transmitted via a wireless network (col 5 ln 29-32, 54-55).
*RE 12 said transmitted incremented count of uses is transmitted to a computer via said wireless network (col 5 ln 29-32, 54-55).
*RE 13 said computer is a server computer (col 5 ln 29-32, 54-55).
RE 16 receiving, at said wireless transceiver via said wireless network, data comprising an instruction to reset said counter; and in response to said receiving, said controller causing said stored count of uses to be reset to zero (col 4 ln 32-52).
RE 18, receiving, at said wireless transceiver via said wireless network data comprising a count query; and in response to said receiving, said controller causing said transmitter to transmit via said wireless network the current value of said stored count of uses (col 5 ln 35-39).
RE 20, said coin-operated dispensing apparatus is installed on a bulk vending machine (10) having a storage container (12) attached to a body thereof, said storage container having an open bottom end disposed at said dispensing disk, and said rotating said handle one revolution causes said bulk vending machine to vend a product stored in said storage container (col 4 ln 53-65).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shur in view of Iwai et al (JP 2018026075).
Shur discloses a method for monitoring a coin operated device comprising: the triggered detector causing the controller to cause the transceiver to transmit the incremented count of uses to a computer via the wireless network (col 4 ln 53-col 5 ln 63). 
Shur fails to disclose the computer is a mobile device, and said mobile device displaying on a display thereof said incremented count of uses.
However, Iwai teaches a sales closing support device (102) comprising a coin counting information output device (106) connected to a coin-operated apparatus (100) and a portable information device (108) as a counting system (par 12-13).  The coin counting information output device (106) electrically counts and stores the coin signal (CS) from the coin acceptance signal transmitter (152) in the apparatus (100) (par 16), and transmitting the count to the information device (108) (par 30). The coin counting information output device (106, Fig 5-6) includes a wireless transceiver (196, par 32); a count storage (206, par 36); and a controller (198, par 33) coupled to the coin acceptance signal transmitter (152) triggered by detecting insertion of an authentic coin (par 43). The information device (108/108H, Fig 7-9) can be carried by a worker and has a function of storing the coin counting information, the machine unit identification information, and the date /time information transmitted from the output device (106) such as coin counting information (par 44) using the wireless communication device (252, par 53), and includes a display (236) to convey information to the worker (par 47), a microprocessor (254, par 54), and memory (258, par 56). The incremented count information (308, Fig 13) is further transmitted and displayed at the remote management device (104) or displayed on the portable information device (108H) with the management device integrated within (par 71,74).
Given the teachings of Iwai, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer of Shur with a mobile device.
Doing so would visually provide the incremented count of uses in a portable device carried by a worker.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887